DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method and device that forms a flanged component having a base region, a side plate region and a flange region  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification sets forth a method and device for forming a component having a base region, side plate region and optionally a flange region, however the embodiment directed to the component having a flange region is not described in the specification or drawings in such a way to reasonably convey to one skilled in the art that the inventors had possession of the invention at the time of filing. The drawings and the specification provide disclosure of the device and method that yields a component with a base region and side plate regions and only states “flanged components are subjected to an analogous procedure”, however this statement does not provide sufficient written description for a device or method for producing a flanged component. Specifically, the device illustrated in the figures is not able to perform the disclosed method on a flanged component given the shoulder structure of the calibrating die and the broad recitation of “analogous procedure” does not reasonably convey to one of skill in the art the necessary method and device to obtain a flanged component. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1-15, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term [Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999)]. The term “calibrating” (used throughout the claims) is used by the claim to mean “forming” while the accepted meaning is “to adjust precisely or measure precisely.” The term is indefinite because the specification does not clearly redefine the term. For examination purposes the phrase calibrating is being interpreted as forming.
With regards to claim 1, there appears to be insufficient antecedent basis for the limitation “the geometry” and “the local cross sections” found in line 13.
The claim states “is provided by at least one of (i) the shape of the transition region between the base region and the side plate region and by the shape of the transition region between the flange region and the side plate region”, this renders the claim indefinite since it is unclear what the metes and bounds of “provided by the shape” are intending to set forth. Specifically, is the limitation intending to set forth a location of the material surplus or is the limitation intending to define the amount of material surplus based on the shape of these regions. 

With regards to claim 4, there appears to be insufficient antecedent basis for the limitation “the cross section” found in line 4.
With regards to claim 5, the phrase "deep-drawing-type operation" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
With regards to claim 6, the claim states “the preforming is carried out as a combination of at least in regions embossing the base region and raising the side plate region” it is unclear if the “at least in regions” is intending to refer to the base region, side plate regions and flange regions or if it is intending to refer to regions of the component other than those previously recited regions. Additionally, it is unclear if the embossing and raising is in addition to the preforming that yields the preformed component or if the embossing and raising are further defining the preforming step. 
The claim states “raising the side plate region” this renders the claim indefinite sine it is unclear in relation to what element is the side plate region being raised to. Clarification and/or correction is required. For examination purposes the limitation is being interpreted as raising in relation to the base region.
With regards to claims 8 and 9, the claims state “one the one hand” and “on the other hand”, it is unclear what these phrase are intending to encompass within the claim. Clarification and/or correction is required.
With regards to claim 10, there appears to be missing language in the limitation “calibrating the preforming component, calibrating swage side plates...”.
The subject matter of claim 10 is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series 
The claim states “calibrating swage side plates of the calibrating tool” it is unclear is these swage side plates are in addition to the calibrating swage set forth in claim 9 or if these are intending to further define the calibrating swage of claim 9. For examination purposes the limitation is being interpreted as further defining the calibrating swage of claim 9. 
The claim states “the at least in regions” in line 4, it is unclear which regions are being referred to, e.g. all of the regions (base, side plate and flange) or at least one of the base, side plate and flange regions. Clarification and/or correction is required.
With regards to claim 11, the phrase "preferably" found in line 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claim states “the optional flange region” in line 5, this renders the claim indefinite since claim 1, from which claim 11 depends, positively recites the flange region; therefore it is unclear how the flange region is now optional.
With regards to claim 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “a material surplus for and substantially by the shape of the transition region between the flange region and the side plate region” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
There appears to be insufficient antecedent basis for the limitation “the shape” found in line 13, the limitation “the transition region” found in line 14 and the limitations “the shape” and “the transition region” found in line 15.

Examiner notes that no art has been applied to claims 6 and 11; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flehmig et al (US 2016,0067757).
In reference to claim 1, Flehmig et al discloses a method for producing a component, the method comprising the steps of
preforming a workpiece to a preformed component (42) having a base region, a side plate region and a flange region (44) [see figure 2a], such that the preformed component has a material surplus for the side plate region, base region and flange region [see figure 2a; paragraph 0026 lines 12-15], and 
forming the preformed component to a finally formed component having a base region, a side plate region and a flange region [see figure 2d], 
wherein the base region of the preformed component has substantially the same geometry of the base region of the finally formed component [see figures 2a & 2d], and
wherein the material surplus is provided by the shape of the transition region between the base region and the side plate region [see lines 11-14 of paragraph 0004].
In reference to claim 2, the shape of the transition region between the base region and the side plate region of the preformed component leads to an elevated (concave) base region of the preformed component [see figure 2a].
In reference to claim 3, the material surplus is provided substantially by the transition region between the base region and the side plate region of the preformed component.
In reference to claim 4, the shape of the transition region between the base region and the side plate region of the preformed component provides an additional length for the base region of the preformed component [the material surplus is created by the concave curve in the base region; see figure 2a].
In reference to claim 5, the preforming is carried out by a deep-drawing operation without blank holders, as seen in figures 2a-2d.
In reference to claim 7, the base region of the preformed component during calibrating is impinged with a force which enables compressing of the base region of the preformed component and avoids collapsing of the material surplus, as seen in figure 2c.
In reference to claim 9, the calibrating is carried out by a calibrating tool comprising a calibrating die (50), a calibrating swage (56, 58), and a calibrating swage base (48) that is movable relative to the calibrating swage, wherein the preformed component is disposed between the calibrating die (50) and the calibrating swage base, and wherein the preformed component is calibrated by a relative movement between the preformed component conjointly with the calibrating die and the calibrating swage base and the calibrating swage [see figure 2a-2d; paragraphs 0032-0033 &n 0037].
In reference to claim 10, as best understood, the calibrating swage comprises of calibrating side plates that converge to one another to define the side plate region of the finally formed component [see paragraph 0037]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flehmig et al in view of Flehmig et al (US 2010/0133724; herein referred to as Flehmig 2).
In reference to claim 8, Flehmig et al discloses a workpiece is formed into a preformed component having a base region, a side plate region and a flange region. Flehmig et al discloses the invention 
However, Flehmig 2 teaches of using a preformed tool having a preforming die (8), a preforming swage (side walls of die 6) and a preforming swage base (bottom of die 6) to form a workpiece into a preformed component having a base region with a material surplus, a side plate region and a flange region [see figures 1-2; paragraph 0031 & 0032].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Flehmig et al to utilize the preforming tool, as taught by Flehmig 2, in order to obtain the preformed component with a base region having a material surplus, side plate region and flange region.
In reference to claims 12 and 13, Flehmig et al discloses a device for producing a component, the device comprising of a calibrating tool for calibrating a preformed component having a base region with a material surplus, a side plate region and a flange region into a finally formed component having a base region, a side plate region and a flange region. Flehmig et al further discloses the preformed component is formed such that the material surplus is provided substantially by the transition region between the base region and the side plate region. Flehmig et al discloses the invention substantially as claimed except for the specifics of the tool that forms the workpiece into the preformed component. 
However, Flehmig 2 teaches of using a preformed tool having a preforming die (8), a preforming swage (side walls of die 6) and a preforming swage base (bottom of die 6) to form a workpiece into a preformed component having a base region with a material surplus, a side plate region and a flange region [see figures 1-2; paragraph 0031 & 0032].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Flehmig et al to utilize the preforming tool, 
In reference to claim 14, Flehmig et al further discloses the calibrating tool comprises a calibrating die (50), a calibrating swage (56, 58), and a calibrating swage base (48) that is movable relative to the calibrating swage, as seen in figure 2a-2d.
In reference to claim 15, Flehmig et al further discloses the calibrating swage comprises two separate calibrating swage pieces (56, 58) that are movable in relation to one another [see paragraph 0037].
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102007059251A1 discloses a forming a U-shaped component and a hat-shaped component where excess material in the preformed component is reshaped during the final forming operations to obtain a final formed component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Debra M Sullivan/
Primary Examiner, Art Unit 3725